DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig. 9B contains misspellings such as “Target Freuency” and “HOMEOSTIC” (two instances).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 2 and 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: at paragraph [0021], the sentence for Figs. 9A and 9B is grammatically incorrect (“…measurements taken example subjects…”).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 5, 10, 12 and 16 are objected to because of the following informalities: at line 6 of claim 1, “measurement” should apparently read –measurements--; at line 11 of claim 1, “application a plurality” should apparently read –application of a plurality--; at line 6 of claim 5, “Target” should apparently read –target--; at line 2 of claim 10, “measurement” should apparently read –measurements--; at line 8 of claim 12, “measurement” should apparently read –measurements--; at line 13 of claim 12, “application a plurality” should apparently read –application of a plurality--; and at line 7 of claim 16, “Target” should apparently read –target--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, 13, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 at line 1 recites the limitation "the TMS treatments".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –the one or more treatments-- in accordance with claim 1.  
At line 2 of claim 2, it is unclear if “magnetic stimulation pulses” are the same as or different than “a plurality of magnetic stimulation pulses” recited at line 11 of claim 1.
Claim 2 at line 3 recites the limitation "those zones".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 3, it is unclear what is being claimed with the recitation “PSD”.  
At line 3 of claim 3, it is unclear if “a plurality of EEG channels” is the same as or different than “a plurality of EEG channels” recited at line 8 of claim 1.  
At line 3 of claim 3, it is unclear what defines “a nearest Heart Rate Frequency”.  Further, it is unclear if the capitalization of such phrase intends to imply something other than a frequency of a heart rate than what is conventionally known.  
At line 4 of claim 9, it is unclear what comprises “a greatest frequency” as there is no recitation of what the frequency is “greatest” or “greater than” with respect to. 
 At line 5 of claim 9, it is unclear if “a plurality of EEG channel” is the same as or different than “a plurality of EEG channels” recited at line 8 of claim 1.  
At line 5 of claim 9, it is unclear how an EEG channel is determined to be close, or “closer” to a (target) frequency as the term “closer” implies a physical location.  
Claim 13 at line 1 recites the limitation "the TMS treatments".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –the one or more treatments-- in accordance with claim 12.  
At line 2 of claim 13, it is unclear if “magnetic stimulation pulses” are the same as or different than “a plurality of magnetic stimulation pulses” recited at line 13 of claim 12.
Claim 13 at line 3 recites the limitation "those zones".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 14, it is unclear what is being claimed with the recitation “PSD”.  
At line 4 of claim 14, it is unclear if “a plurality of EEG channels” is the same as or different than “a plurality of EEG channels” recited at line 10 of claim 12.  
At line 5 of claim 14, it is unclear what defines “a nearest Heart Rate Frequency”.  Further, it is unclear if the capitalization of such phrase intends to imply something other than a frequency of a heart rate than what is conventionally known.  
At line 5 of claim 20, it is unclear what comprises “a greatest frequency” as there is no recitation of what the frequency is “greatest” or “greater than” with respect to. 
 At line 6 of claim 20, it is unclear if “a plurality of EEG channel” is the same as or different than “a plurality of EEG channels” recited at line 10 of claim 12.  
At line 6 of claim 20, it is unclear how an EEG channel is determined to be close, or “closer” to a (target) frequency as the term “closer” implies a physical location.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stubbeman (U.S. Pub. No. 2014/0058189).  Regarding claims 1 and 7, Stubbeman discloses a method for treatment of a mental disorder of a subject ([0018] and [0031]), the method comprising, by a processor: receiving a first set of electroencephalography (“EEG”) measurements, the first set of EEG measurements corresponding to brain activity at one or more of a plurality of zones of a brain of the subject [0058], [0065], [0069]); determining, based on the first set of EEG measurement, a target frequency for the subject, the target frequency being an EEG frequency where the brain of the subject operates optimally across a plurality of EEG channels in an alpha brainwave (determining individual’s alpha frequency or “IAF” – [0031] and [0073]); generating, based on the target frequency, a treatment protocol for the subject, the treatment protocol comprising one or more individualized transcranial magnetic stimulation (TMS) treatments ([0031], [0074]-[0077]), that each include application a plurality of magnetic stimulation pulses [0078] for a defined time period and at a frequency [0078] of about the target frequency (approximately 10 Hz or “individual alpha frequency +1 Hz” [0031], [0114]; [0129], [0136], [0148]); and causing a TMS system to provide the one or more treatments to the subject in accordance with the treatment protocol ([0031], [0055], [0059], [0066], [0067]).  Regarding claim 4, a treatment interval is interspersed between two consecutive TMS treatments ([0072], [0078] and [0144]).  Regarding claim 5, the method further comprises: receiving, after the causing the TMS system to provide the one or more treatments to the subject in accordance with the treatment protocol, a second set of EEG measurements; updating, based on the second set of EEG measurements, the target frequency to generate an updated target frequency; and generating based on the updated target frequency, a second treatment protocol ([0060], [0113] and [0117]). Regarding claim 6, an intertrain interval of the treatment protocol is different than an intertrain interval of the second treatment protocol [0110]. Regarding claim 8, the target frequency is updated [0117] to align with a heart rate frequency of the subject (intended use/result). Regarding claim 9 and in view of its indefinite nature, the method further comprises: receiving, after the causing the TMS system to provide the one or more treatments to the subject in accordance with the treatment protocol, a second set of EEG measurements; and displaying an improvement in the mental disorder as a movement of a greatest frequency associated with one or more of a plurality of EEG channel closer to the target frequency ([0059], [0077], [0082], [0117]).  Regarding claim 11, the mental disorder comprises at least one of the following: traumatic brain injury; tinnitus; short term memory issues; substance abuse disorder; sleep disorder; anxiety; depression; post-traumatic stress disorder; attention deficit hyperactivity disorder; bi-polar disorder; dementia; sleep disorders; balance and fine motor skills disorder; reading comprehension; verbal communication, and working memory disorders; night vision disorders; or colors and shape vision disorders ([0018], [0025]).
Regarding claims 12 and 18, Stubbeman discloses a system for treatment of a mental disorder of a subject, the system comprising: a processor; and a non-transitory computer-readable medium comprising programming instructions that when executed by the processor will cause the processor to ([0059], [0060] and [0106]): receive a first set of electroencephalography (“EEG”) measurements, the first set of EEG measurements corresponding to brain activity at one or more of a plurality of zones of a brain of the subject [0058], [0065], [0069]); determine, based on the first set of EEG measurement, a target frequency for the subject, the target frequency being an EEG frequency where the brain of the subject operates optimally across a plurality of EEG channels in an alpha brainwave (determining individual’s alpha frequency or “IAF” – [0031] and [0073]); generate, based on the target frequency, a treatment protocol for the subject, the treatment protocol comprising one or more individualized transcranial magnetic stimulation (TMS) treatments ([0031], [0074]-[0077]), that each include application a plurality of magnetic stimulation pulses [0078] for a defined time period and at a frequency [0078] of about the target frequency (approximately 10 Hz or “individual alpha frequency +1 Hz” [0031], [0114]; [0129], [0136], [0148]); and cause a TMS system to provide the one or more treatments to the subject in accordance with the treatment protocol ([0031], [0055], [0059], [0066], [0067]).  Regarding claim 15, a treatment interval is interspersed between two consecutive TMS treatments ([0072], [0078] and [0144]).  Regarding claim 16, the system causes the processor to: receive, after the causing the TMS system to provide the one or more treatments to the subject in accordance with the treatment protocol, a second set of EEG measurements; update, based on the second set of EEG measurements, the target frequency to generate an updated target frequency; and generate based on the updated target frequency, a second treatment protocol ([0060], [0113] and [0117]). Regarding claim 17, an intertrain interval of the treatment protocol is different than an intertrain interval of the second treatment protocol [0110]. Regarding claim 19, the target frequency is updated [0117] to align with a heart rate frequency of the subject (intended use/result). Regarding claim 20 and in view of its indefinite nature, the system causes the processor to: receive, after the causing the TMS system to provide the one or more treatments to the subject in accordance with the treatment protocol, a second set of EEG measurements; and display an improvement in the mental disorder as a movement of a greatest frequency associated with one or more of a plurality of EEG channel closer to the target frequency ([0059], [0077], [0082], [0117]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbeman (U.S. Pub. No. 2014/0058189).  Regarding claims 2 and 13, the TMS treatments each comprise applying magnetic stimulation pulses to a Cz zone, a Fz zone, and an F3 zone, wherein the zones correspond to the zones as designated within a 10-20 system of electrode placement.  However, Stubbeman fails to disclose explicitly the application of pulses to the FPZ zone of the brain of the subject.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Stubbeman to apply pulses to the FPZ zone as Stubbeman discloses refrencing and calibration of the EEG cap and tracking system [0106], and it is well-known that FPZ zone in a 10-20 electrode system is widely regarded as the ground electrode.  
Regarding claim 10, the method of Stubbeman further comprises: determining, based on a comparison of the first set of EEG measurement and the second set of EEG measurements, a change in the mental disorder that is less than a threshold ([0059], [0077], [0082], [0117]); and updating the treatment protocol to include a first TMS treatment that comprises application of 200-400 magnetic stimulation pulses [0152] to the F3 zone of the brain of the subject ([0031] and [0117]), however Stubbeman does not disclose explicitly that the pulses are applied at about 30% amplitude.  Stubbeman makes obvious to try a stimulation of 30% amplitude as Stubbeman discloses establishing a motor threshold by increasing a motor threshold at 5% intervals until spike activity begins to diminish [0113], while preventing an amplitude percentage which yields a twitching [0108].  While Stubbeman does not explicitly disclose the number of 30%, the instant application provides no criticality for the particular number of 30, and Stubbeman teaches methods for establishing a stimulation amplitude which would be beneficial to a patient, yet low enough to prevent a physical manifestion in the patient or seizure-like activity (due to spike activity – [0113] and [0108]).  

Allowable Subject Matter
Claims 3 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791